 Case 1:18-cr-00330-TSE Document 163 Filed 01/18/21 Page 1 of 8 PageID# 1795




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

                                                      )
UNITED STATES OF AMERICA                              )       Case No. 1:18-CR-330
                                                      )
               v.                                     )       The Hon. T.S. Ellis, III
                                                      )
LOGAN ROY MCCAULEY,                                   )
                                                      )
                       Defendant.                     )
                                                      )

      POSITION OF THE UNITED STATES ON PROCEEDING AFTER REMAND

       It is the position of the United States that this case can and should be retried.   This is so

given the nature of the conduct at issue: a defendant who engaged in sexualized online chats with

self-identified minors, and later crossed state lines, picked up a 13-year-old girl, and then

recorded himself sexually abusing her.     Moreover, contrary to defense counsel’s suggestion, the

opinion the Fourth Circuit issued in this case does not direct the government to drop its

prosecution in favor of state proceedings.   The government therefore asks this Court to set this

matter for trial in June, and to continue to detain the defendant pending trial.

                                         BACKGROUND

       As the Court will recall, this case is about a video that the defendant created of himself

abusing a 13-year-old girl named N.C. The government established at trial that, only days after

meeting N.C. online, the defendant picked her up from her West Virginia home, drove her to his

mother’s house in Virginia, and had sex with her. The defendant brought his iPhone to bed with

him, and he used it to record a video of himself sexually abusing N.C.

       The Court also will recall from the defendant’s sentencing that, preceding the defendant’s

hands-on abuse, were a number of highly inappropriate communications with self-identified
Case 1:18-cr-00330-TSE Document 163 Filed 01/18/21 Page 2 of 8 PageID# 1796




minors. For instance, law enforcement recovered Facebook Messenger communications from

the defendant’s iPhone that were dated between January 2016 and November 2017. In these

messages, the defendant messaged an individual who identified herself as 16 years old. The

defendant, who was 22 years old at the time, first contacted the minor on or about January 3,

2016. After learning that he was messaging with a 16-year-old, the defendant did not

discontinue the conversation but instead quickly made clear his sexual interest in the minor. The

defendant’s reaction on learning the minor’s age was to remark that it “suck[ed]” the minor was

16 because he “liked [her]” but did not “wanna go to jail.” Later that evening, the defendant

implored the minor to “[v]id[eo] chat” with him, asked whether she was a virgin, encouraged her

to connect with him via his Snapchat account, and requested “more pics” because he “like[d]

getting pics” of the minor. In addition, the defendant used language designed to flatter the

minor, calling her “hun” (as in, “honey”), “baby,” “babe,” and “[s]exy.”

       The next day, on or about January 4, 2016, the defendant escalated the sexual nature of

his communications with the minor. He implored her to “[c]ome cuddle . . . [w]ith [him] . . . [i]n

[his] bed,” announced that he had a “problem” because he was “horny,” declared that he had “a 9

inch sausage” for the minor, remarked that he would “love some pics of [the minor],” and

proclaimed that he was “really hard . . . [t]hinking about [the minor].” This exchange

culminated in the defendant’s announcement that he wanted to “make love to [the minor].”

       Similarly, records obtained from LiveMe, a social networking application, show that the

defendant used LiveMe in November 2017 to communicate with individuals who identified

themselves as minors. For example, on or about November 7, the defendant, who was 24 years

old at the time, exchanged messages with a LiveMe user who identified herself as

“fourteen.” Upon learning that this user was a minor, the defendant asked if it was “ok that” he




                                                2
 Case 1:18-cr-00330-TSE Document 163 Filed 01/18/21 Page 3 of 8 PageID# 1797




was “24” and queried whether the minor would “want [him] to date [her].” Then, on or about

November 10, 2017, the defendant sent several messages to a LiveMe user even after the user

identified themselves as being 11-years old. Nine days later, the defendant communicated with

a LiveMe user who indicated that they were 12 years old. The defendant sent numerous

messages to the minor after learning the minor’s age, including one that called the minor a

“[h]otty.”

       These messages are particularly alarming given what happened later in November 2017.

As shown at trial, the defendant told law enforcement in a voluntary interview on November 30,

2017, that he met N.C. online “sometime” the prior week through LiveMe. He admitted talking

about sex with N.C. over the phone before they met in person. And, he admitted to using at least

Snapchat to send naked photographs of himself to N.C. In fact, law enforcement identified

messages from the defendant to N.C. in which he called her “[b]aby” or “babe,” told N.C. that he

was “hard,” and asked for “more pics.”

       On November 26, 2017, the defendant met N.C. in person for the first time. On that day,

N.C. sent the following message to the defendant: “Hey, babe, can you come get me

tonight?” N.C. claimed that she was “going to die to night” and that her mother would “kill

[her] if [she] [didn’t] get out to night.” The defendant initially declined to go, but subsequently

said he would pick up N.C. He thereafter drove by himself for 3.5 hours from his home in this

District to N.C.’s home in West Virginia. He arrived there around 1:30 a.m. and then

immediately drove with N.C. back to his home, arriving there by approximately 5:00 a.m.

       About two hours later, around 7:00 a.m., the defendant’s Apple iPhone was used to

capture six images of the defendant in bed with N.C.; those images showed the pair smiling at

the camera and kissing. After these photos were taken, the defendant started having sex with




                                                 3
 Case 1:18-cr-00330-TSE Document 163 Filed 01/18/21 Page 4 of 8 PageID# 1798




N.C. As the defendant later explained to Loudoun County Sherriff’s Office Detective David

Orr, at some point during intercourse, he started filming it. The defendant recalled either asking

N.C. “if we could do the video” or “just kind of grabb[ing] [his] phone and [N.C.] go[ing] ‘what

are you doing?’ and [telling] her [he] was going to make a video and [N.C.] go[ing] okay.” The

defendant denied they discussed creating the video beforehand.

       The defendant recorded the 19-second-long video at 8:22 a.m. Initially, the defendant

recorded N.C.’s face and her exposed breasts, and the movement and sounds in the video

indicate the defendant is having sexual intercourse with N.C. At approximately the 11-second

mark, the defendant pans the camera down to N.C.’s genitalia. The defendant then records his

penis penetrating N.C.’s genitalia for about five seconds, after which he pans the camera back to

N.C.’s upper body. The defendant does not speak during the video.

       The government also established at trial that, in order to record his sex with N.C., the

defendant had to have manipulated his iPhone in one of three ways: pressing a button, swiping

the lock screen, or unlocking the iPhone with a passcode or fingerprint and then opening the

camera application. For any of these methods, the defendant would have had to activate the

video function of the camera if it were not already set to that mode.

       The government, moreover, proved at trial that, at 9:04 a.m., the defendant’s iPhone was

used to take a picture of the defendant in bed with N.C., who is topless. About 50 minutes later,

around 9:54 a.m., the defendant went online and bragged about the video. Specifically, the

defendant used Facebook Messenger to tell another user he was “[l]aying in bed with [his] girl,”

adding, “[w]e ended up making a video this morning, lol.” The defendant received the message

“Oh [L]ord” in response, to which he responded, “Lol yea.”




                                                 4
 Case 1:18-cr-00330-TSE Document 163 Filed 01/18/21 Page 5 of 8 PageID# 1799




       A grand jury subsequently charged the defendant with one count of production of child

pornography, in violation of 18 U.S.C. § 2251(a). The defendant proceeded to trial, and a jury

convicted him of violating § 2251(a).

                                          ARGUMENT

       On appeal, the Fourth Circuit clarified the mens rea that the government must establish in

§ 2251(a) prosecutions. The court concluded that, based on the plain language of the statute, its

minimum penalty, and precedent, § 2251(a)’s “the purpose” language “requires something more

than ‘a purpose.’” United States v. McCauley, No. 19-4318, 2020 WL 7414398 at *5 (4th Cir.

Dec. 18, 2020). The Fourth Circuit explained that “the filming [must] be at the very least a

significant purpose in the sexual conduct itself, not merely incidental.” Id. at *4. The court

added that, where an image is created “in the middle of sexual activity,” there must be “some

sufficient pause or other evidence to demonstrate that the production of child pornography was at

least a significant purpose.” Id. Markedly, the Fourth Circuit also ruled that “the image itself

can be probative of intent” so long as additional evidence of intent is presented. Id.

       The evidence that the government will present at trial is more than sufficient to convict

the defendant under the standard that the Fourth Circuit has announced. The government will

establish beyond a reasonable doubt that the defendant had the requisite purpose certainly by the

time he created the video. As previously established at trial, the defendant admitted to having a

conversation with N.C. about creating a video shortly before doing so, and he would have had to

manipulate his iPhone in order to create the video. This means that, as a matter of human

physiology, there necessarily was a sufficient pause in the sexual activity, and the defendant’s

statements and his panning of the iPhone camera to focus on his penis penetrating N.C.’s




                                                 5
 Case 1:18-cr-00330-TSE Document 163 Filed 01/18/21 Page 6 of 8 PageID# 1800




genitalia establish that the creation of the video was a significant purpose in the defendant’s

continuation of sex with N.C.

       Moreover, the government also will prove beyond a reasonable doubt that, even if there

was not a sufficient pause in the sexual activity, the defendant had the requisite intent even

before he started having sex with N.C. For instance, the government will show that the

defendant had previously sought out self-produced pornography, had previously discussed sex

with N.C. and had asked N.C. for pictures, had photographs of himself and N.C. in bed

immediately before and after the creation of the video, and later bragged online about creating

the video.

       Disregarding this evidence, the defense asks the Court to dismiss the prosecution. There

is no basis for this request, however. The Fourth Circuit’s decision is not a ruling on the

sufficiency of the evidence. Indeed, sufficiency of the evidence was one of the defendant’s

grounds for appeal and was the primary focus of the panel during oral argument. Yet, the

Fourth Circuit did not address the sufficiency of the evidence in its decision. Further, the

defense cites to no statute, rule, or case that provides for dismissal of a prosecution at the request

of a defendant for insufficient evidence prior to trial.

       The Court therefore should reject the defendant’s request to dismiss the case. It instead

should set this matter for trial. The government asks that trial in this case be set for June 2021.

Scheduling trial in June, the government submits, is necessary to account for the current

suspension of jury trials in this District due to the coronavirus pandemic, the trials that this Court

already has scheduled for the spring, and government counsel’s upcoming trial schedule.

       The government also asks that the Court continue to detain the defendant pending trial.

Section 2251(a) carries a rebuttable presumption of detention in order to assure a defendant’s




                                                   6
Case 1:18-cr-00330-TSE Document 163 Filed 01/18/21 Page 7 of 8 PageID# 1801




appearance as required and the safety of the community. 18 U.S.C. § 3142(e)(3)(E). On

August 10, 2018, the Honorable Ivan D. Davis ordered that the defendant could be released to

home detention if certain conditions were met, one of which was identification of a suitable

third-party custodian. The defendant never met those conditions, and thus remained detained

throughout the pendency of this case.

       It is the government’s position that there are no conditions that could reasonably assure

the defendant’s appearance as required or the safety of the community. The charged offense is

serious, and the strength of the evidence is strong. The likelihood the defendant will be

convicted again, therefore, is high. As a result, the combination of § 3142’s rebuttable

presumption and the weight of § 3142(g)’s factors is such that the Court must order the

defendant’s continued detention pending trial.

                                        CONCLUSION

       For the foregoing reasons, the United States respectfully requests that the Court set this

matter down for trial in June and continue to hold the defendant pending trial.



                                             Respectfully submitted,


                                             RAJ PAREKH
                                             ACTING UNITED STATES ATTORNEY

Date: January 18, 2021                                      /s/
                                             Alexander P. Berrang
                                             Jay V. Prabhu
                                             Assistant United States Attorneys
                                             U.S. Attorney’s Office
                                             2100 Jamieson Avenue
                                             Alexandria, Virginia 22314
                                             Tel: 703-299-3700
                                             Fax: 703-299-3981
                                             Email: Alexander.P.Berrang@usdoj.gov



                                                 7
 Case 1:18-cr-00330-TSE Document 163 Filed 01/18/21 Page 8 of 8 PageID# 1802




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 18, 2021, I electronically filed the foregoing with the

Clerk of Court using the ECF system, which will send notification of such filing to the attorneys

of record for the defendant.



                                                     /s/
                                             Alexander P. Berrang
                                             Assistant United States Attorney




                                                 8
